Citation Nr: 1244394	
Decision Date: 12/31/12    Archive Date: 01/09/13

DOCKET NO.  08-22 800	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an initial compensable disability rating for the period of August 8, 2006, to March 26, 2007, for service-connected degenerative disc disease (DDD) with herniation of the lumbar spine.

2.  Entitlement to a disability rating in excess of 10 percent for the period of March 27, 2007, to the present for service-connected DDD with herniation of the lumbar spine.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Durham, Counsel

INTRODUCTION

The Veteran served on active duty from December 1993 to August 2006. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2007 rating decision by the VA RO in Roanoke, Virginia, which granted service connection for DDD with herniation of the lumbar spine and assigned a 0 percent evaluation, effective August 8, 2006.

In a May 2008 rating decision, the RO increased the evaluation assigned to the Veteran's service-connected lumbar spine disability to 10 percent, effective March 27, 2007.  Since the RO did not assign the maximum disability rating possible, the appeal for a higher evaluation remains before the Board.  AB v. Brown, 6 Vet. App. 35 (1993) (where a claimant has filed a notice of disagreement as to an RO decision assigning a particular rating, a subsequent RO decision assigning a higher rating, but less than the maximum available benefit, does not abrogate the pending appeal).

This case was remanded by the Board for further development in November 2011.

The Board notes that the issue of entitlement to a 10 percent evaluation based upon multiple, noncompensable service-connected disabilities was denied in the February 2007 rating decision.  In the July 2008 VA Form 9 Appeal, the Veteran indicated that he felt that he should be awarded the 10 percent multiple condition compensation.  As this statement was not received within 1 year of the February 2007 rating decision, the Board will construe this statement as a new claim.  As such, the issue of entitlement to a 10 percent evaluation based upon multiple, noncompensable service-connected disabilities has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  The Board notes in this regard, however, that the May 2008 rating decision referenced above represented the award of a compensable rating from March 2007, while the instant decision of the Board represents the award of a compensable disability rating prior to March 2007.  
The issue of entitlement to a disability rating in excess of 10 percent for the period of March 27, 2007, to the present for service-connected DDD with herniation of the lumbar spine is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

For the period of August 8, 2006, to March 26, 2007, the Veteran's service-connected DDD with herniation of the lumbar spine is manifested by complaints of stiffness, weakness, muscle spasm not resulting in abnormal gait or abnormal spinal contour, chronic pain which does not radiate, and range of motion within normal limits, with no evidence of incapacitating episodes or neurologic abnormalities. 


CONCLUSION OF LAW

For the period of August 8, 2006, to March 26, 2007, the criteria for a disability rating of 10 percent, and no higher, for service-connected DDD with herniation of the lumbar spine have been met.  See 38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 3.321, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5242 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claim, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2012).
Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2012); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 

VCAA letters dated in September 2006 and August 2008 fully satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2009); 38 C.F.R. § 3.159(b)(1) (2012); Quartuccio, at 187.  The Veteran was aware that it was ultimately his responsibility to give VA any evidence pertaining to the claim.  These letters informed him that additional information or evidence was needed to support his claim, and asked him to send the information or evidence to VA.  See Pelegrini II, at 120-121.  Furthermore, these letters described how appropriate disability ratings and effective dates were assigned.

Moreover, for initial rating claims or claims for an earlier effective date, where, as here, service connection has been granted and the initial rating and effective date have been assigned, the claim of service connection has been more than substantiated, as it has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice was intended to serve has been fulfilled.  Further, once a claim for service connection has been substantiated, the filing of a notice of disagreement (NOD) with the rating or the effective date of the disability does not trigger additional 38 U.S.C.A. § 5103(a) notice.  See Dingess v. Nicholson, 19 Vet. App. 473, 490-491; Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's available service treatment records and relevant VA medical records for this time period are in the file.  The Board finds that all relevant records identified by the Veteran as relating to this claim have been obtained, to the extent possible.  The record contains sufficient evidence to make a decision on the claim.  VA has fulfilled its duty to assist.

With respect to claims for increased ratings, the duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2012).

With regard to the Veteran's claim for a compensable evaluation for service-connected DDD with herniation of the lumbar spine for the period of August 8, 2006, to March 26, 2007, the Veteran was provided a VA contract examination in September 2006.  The Board finds this examination report to be thorough and consistent with contemporaneous medical records.  The examination in this case is adequate upon which to base a decision with regard to the Veteran's claim for an increased rating for this time period.  See 38 C.F.R. § 4.2 (2012); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

II.  Analysis

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2012).  Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2012).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2012).

The Veteran's entire history is reviewed when making a disability determination.  See 38 C.F.R. § 4.1 (2012).  Where the Veteran timely appealed the rating initially assigned for the service-connected disability within one year of the notice of the establishment of service connection for it, VA must consider whether the Veteran is entitled to "staged" ratings to compensate him for times since filing his claim when his disability may have been more severe than at other times during the course of his appeal.  See Fenderson v. West, 12 Vet. App. 119 (1999).  

The evaluation of the same disability under various diagnoses, known as pyramiding, is generally to be avoided.  38 C.F.R. § 4.14 (2012).  The critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the disabilities is duplicative or overlapping with the symptomatology of the other disability.  See Esteban v. Brown, 6 Vet. App. 259, 261- 62 (1994).  

In a February 2007 rating decision, the RO granted service connection for DDD with herniation of the lumbar spine and assigned a 0 percent evaluation, effective August 8, 2006.  In a May 2008 rating decision, the RO increased the evaluation assigned to the Veteran's service-connected lumbar spine disability to 10 percent, effective March 27, 2007.  The Veteran is seeking a higher initial rating.

The schedule for rating spine disabilities was changed, effective September 26, 2003, to provide for the evaluation of all spine disabilities under a new General Rating Formula for Diseases and Injuries of the Spine, unless the disability is rated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes (renumbered as Diagnostic Code 5243).  Diagnostic codes for all diseases and injuries to the spine were renumbered.  As the Veteran's claim was received after September 26, 2003, only the current rating formula must be considered and any regulation changes made prior to the September 26, 2003, changes are irrelevant for the purposes of this claim. 

Under the current General Rating Formula for Diseases and Injuries of the Spine, a 10 percent rating is for application with forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, combined range of motion of the cervical spine not greater than 170 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 30 percent evaluation is assigned for forward flexion of the cervical spine at 15 degrees or less; or favorable ankylosis of the entire cervical spine.  A 40 percent evaluation is warranted for unfavorable ankylosis of the entire cervical spine; or, forward flexion of the thoracolumbar spine of 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 50 percent evaluation is warranted for unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent evaluation is warranted for unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243 (2012).

For VA compensation purposes, normal forward flexion of the lumbar spine is 0 to 90 degrees, extension is 0 to 30 degrees, left and right lateral flexion are 0 to 30 degrees, and left and right lateral rotation are 0 to 30 degrees.  38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243, Note (2) (2012).  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  Id.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  Id.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  Id.

Under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, a 10 percent evaluation is assigned for intervertebral disc syndrome with incapacitating episodes having a total duration of at least 1 week but less than 2 weeks during the past 12 months; a 20 percent evaluation is assigned for incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months; a 40 percent evaluation is assigned with incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months; and a 60 percent evaluation is assigned with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  38 C.F.R. § 4.71a, Diagnostic Code 5243 (2012).

Under Note (1), any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, must be evaluated separately under the appropriate diagnostic code.  
For purposes of evaluations under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  Id. at Note (1).  If intervertebral disc syndrome is present in more than one spinal segment, provided that the effects in each spinal segment are clearly distinct, evaluate each segment on the basis of incapacitating episodes or under the General Rating Formula for Diseases and Injuries of the Spine, whichever method results in a higher evaluation for that segment.  Id. at Note (2).

When evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 provides that consideration also be given to weakened movement, excess fatigability and incoordination.

The Board notes that the Veteran underwent a VA contract examination in September 2006.  At that time, the Veteran reported stiffness, weakness, and chronic pain which did not radiate.  He reported pain of an aching, sharp quality, which cramped at times.  The Veteran reported that he could not function without taking medication during the pain.  The Veteran reported that he had severe stabbing pain in his back with spasms of the lower back.  The Veteran reported no incapacitation.  The Veteran reported that his severe pain limited his function on a daily basis.  Otherwise, he had no functional impairment as far as activities of daily living when the pain was low grade.  The Veteran's posture and gait were noted as normal.  Upon examination, there was no radiation of pain on movement.  There was no muscle spasm or tenderness.  Bilateral straight leg raise test was negative.  There was no ankylosis.  No decreased range of motion or tenderness of the thoracolumbar spine was found on physical examination.  After repetitive use, there was no pain, fatigue, weakness, lack of endurance, or incoordination.  The sciatic nerve was normal, left and right were normal.  There was no radiculopathy or invertebral disc syndrome.  Neurological assessment of the upper and lower extremities was normal.  Strength, tone, and sensory reflexes were normal.  Babinski was absent.  Lumbar spine x-ray reports were negative.

The Board has also reviewed relevant service and VA treatment records, which noted the Veteran's complaints of chronic low back pain.  In an April 2006 service treatment record, the Veteran complained of low back pain but it was noted that he did not have any significant radicular complaints.  In a separate April 2006 service treatment record, the Veteran's flexion was recorded at 80 degrees, extension at 26 degrees, left lateral rotation at 40 degrees, right lateral rotation at 45 degrees, left side bend at 25 degrees, and right side bend at 30 degrees.  In an October 2006 VA treatment record, the Veteran was noted as having DDD. 

With regard to assigning a compensable evaluation for the period of August 8, 2006, to March 26, 2007, under the General Rating Formula for Diseases and Injuries of the Spine, the Board notes that the Veteran reported at the September 2006 VA contract examination that he had severe stabbing pain in his back with spasms of the lower back.  The Veteran's gait and posture were noted as normal during this examination.  Therefore, as a 10 percent evaluation is available under the General Rating Formula for Diseases and Injuries of the Spine for muscle spasm not resulting in abnormal gait or abnormal spinal contour, the Board finds that an increased rating of 10 percent, but no higher, should be assigned for this service-connected disability for the period of August 8, 2006, to March 26, 2007, under the General Rating Formula for Diseases and Injuries of the Spine.

With regard to assigning an evaluation in excess of 10 percent for the period of August 8, 2006, to March 26, 2007, under the General Rating Formula for Diseases and Injuries of the Spine, the Board notes that there is no medical evidence of record from this time period reflecting that the Veteran's service-connected disability resulted in a limitation of forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or combined range of motion of the thoracolumbar spine not greater than 120 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  As discussed above, while the September 2006 VA examiner noted that the Veteran complained of spasms, this examiner specifically noted that the Veteran had a normal gait and posture.  Therefore, the Board finds that the evidence of record does not reflect that the Veteran has had muscle spasm severe enough to result in an abnormal gait or abnormal spinal contour.  As such, an evaluation in excess of 10 percent is not warranted for this service-connected disability for the period of August 8, 2006, to March 26, 2007, under the General Rating Formula for Diseases and Injuries of the Spine.

With regard to applying the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, the Board finds no medical or lay evidence in the record for this time period reflecting that the Veteran was prescribed bedrest by a physician for his service-connected lumbar spine disability.  As such, an increased rating cannot be assigned under this criteria.

The Board also notes that, according to Note (1), any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, must be evaluated separately under the appropriate diagnostic code.  Upon review of the evidence, the Board finds no subjective complaints or objective evidence of neurologic abnormalities related to this service-connected disability for the period of August 8, 2006, to March 26, 2007.  Absent clinical evidence of neurologic abnormalities, separate evaluations are not warranted under Note (1).

With regard to assigning a higher disability rating according to 38 C.F.R. § 4.40 and 4.45, the Board has considered the Veteran's complaints of pain, stiffness, and weakness.  However, the claims file contains no evidence from this time period reflecting that the Veteran's joint function of the spine was additionally limited so as to meet the range of motion criteria for a higher evaluation.  Specifically, the September 2006 VA examiner noted no decreased range of motion on physical examination and no pain, fatigue, weakness, lack of endurance, or incoordination after repetitive use.  As such, the Board concludes that the greater weight of evidence is against assigning an evaluation in excess of 10 percent for the period of August 8, 2006, to March 26, 2007, as contemplated by the holding in Deluca.

The Board has also considered the potential application of other various provisions, including 38 C.F.R. § 3.321(b)(1), for exceptional cases where scheduler evaluations are found to be inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Under Thun v. Peake, 22 Vet App 111 (2008), there is a three- step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the Veteran's service-connected DDD with herniation of the lumbar spine is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's disability with the established criteria shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  There is no evidence in the medical records of an exceptional or unusual clinical picture.  The Board, therefore, has determined that referral of this case for extra-schedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.

In summary, the Board concludes that the evidence supports a rating of 10 percent for the Veteran's service-connected DDD with herniation of the lumbar spine for the period of August 8, 2006, to March 26, 2007.  The Board further concludes that the preponderance of the evidence is against the claim for a rating higher than 10 percent for this disability for the period of August 8, 2006, to March 26, 2007.  The benefit of the doubt rule enunciated in 38 U.S.C.A. § 5107(b) is not for application as there is not an approximate balance of evidence.  See generally Gilbert, supra; Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  Assignment of staged ratings has been considered and is not for additional application than that assigned herein.  See Fenderson, supra.


ORDER

Entitlement to an evaluation of 10 percent, and no higher, for service-connected DDD with herniation of the lumbar spine for the period of August 8, 2006, to March 26, 2007, is granted. 


REMAND

The Veteran is seeking entitlement to a disability rating in excess of 10 percent for the period of March 27, 2007, to the present for service-connected DDD with herniation of the lumbar spine.  Having reviewed the claims file, the Board finds that additional development is necessary prior to the adjudication of this claim.  

Specifically, the Board notes that the Veteran underwent a VA examination in December 2011.  In this examination report, the examiner referenced other medical evidence which noted that the Veteran complained of right lower extremity pain that was mainly down the right posterolateral thigh and did not go below the knee.  The pain was reported as intermittent with intermittent paresthesias in the same distribution.  However, upon examination, it was noted to be a normal study with no evidence of definitive lumbar radiculopathy, despite some mild increased insertional activity at one muscle innervated by the L5, S1 nerve roots.  

The December 2011 VA examiner did not provide the date of this evidence.  Regardless, it does not appear that this evidence is of record.  VA has an obligation under VCAA to assist claimants in obtaining evidence, to include relevant records from VA medical care providers.  38 C.F.R. § 3.159 (2012).  As such, the RO should ensure that all available VA treatment records from March 27, 2007, to the present are associated with the claims file.  
Accordingly, the case is REMANDED for the following action:

1. Any and all VA treatment records relating to the issue on appeal that have not already been associated with the claims file should be obtained, to specifically include all VA treatment records from March 27, 2007, to the present.

2. Then, the RO/AMC should readjudicate the claim.  In particular, the RO should review all the evidence that was submitted since the most recent supplemental statement of the case (SSOC).  In the event that the claim is not resolved to the satisfaction of the Veteran, he should be provided a SSOC, which includes a summary of additional evidence submitted, any additional applicable laws and regulations, and the reasons for the decision.  After the Veteran and his representative have been given the applicable time to submit additional argument, the claim should be returned to the Board for further review. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


